DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The term “computer readable storage medium” is not defined in the specification.  The broadest reasonable interpretation of this term covers both statutory embodiments and non-statutory, transitory embodiments, such as, transmission signals.  The Examiner suggests limiting the claim language to statutory subject matter by distinctly claiming a ‘non-transitory computer readable storage medium’.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (US Pub. No. 2018/0253398), hereinafter referred to as Wu.
Referring to claim 1, Wu discloses an apparatus (fig. 1, 100) comprising: an endpoint circuit (fig. 1, I/O device 125) to perform an endpoint operation on behalf of a host processor (Switch/bridge 120 routes packets/messages from device 125 upstream, i.e. up a hierarchy towards a root complex, to controller hub 115 and downstream, i.e. down a hierarchy away from a root controller, from processor 105 or system memory 110 to device 125. Switch 120, in one embodiment, is referred to as a logical assembly of multiple virtual PCI-to-PCI bridge devices; [0033]); and an input/output (I/O) circuit (fig. 1, interface/ports 122; An interface, such as interfaces 117, 118, 121, 122, 126, and 131 in FIG. 1, may be represented as communication protocol stack 200, [0035]) coupled to the endpoint circuit (fig. 1, I/O protocol stack 200), the I/O circuit including an interface circuit to receive telemetry information (As noted above, two data rates may be defined for links established according to the interconnect protocol. In some implementations, the data rate applied may be based on the channel type characteristics and/or whether extension devices (e.g., retimers) are present on the link. For instance, a higher speed (e.g., 32 GT/s) may adopted if the channel loss is within a certain threshold across all Link segments, [0057]) from the endpoint circuit (packets/messages from device 125 upstream, [0033], fig. 1), encode the telemetry information (To accommodate these additional speeds, one or more bits and/or encodings may be defined in training sequences and/or ordered sets (and corresponding registers) to identify the added speeds, [0057]) into a virtual bus encoding (virtual PCI-to-PCI bridge devices, [0033]; PCIe transaction descriptor...includes global identifier field 302, attributes field 304 and channel identifier field 306. In the illustrated example, global identifier field 302 is depicted comprising local transaction identifier field 308 and source identifier field 310. In one embodiment, global transaction identifier 302 is unique for all outstanding requests, [0042-0043]) and place the virtual bus encoding into a payload field (transaction layer 205 assembles packet header/payload 206, [0041]) of a control message (transaction descriptor 300 is a mechanism for carrying transaction information, [0042]), wherein the I/O circuit is to communicate the control message having the payload field including the virtual bus encoding to an upstream device (PCI Express uses packets to communicate information between components. Packets are formed in the Transaction Layer 205 and Data Link Layer 210 to carry the information from the transmitting component to the receiving component, [0036]).

As to claim 6, Wu discloses the interface circuit comprises an encoder to encode the telemetry information into the virtual bus encoding (information may be encoded to be communicated between the link partners, [0073]; virtual PCI-to-PCI bridge devices, [0033]).

As to claim 7, Wu discloses wherein the I/O circuit is to receive a second control message from the upstream device (fig. 8, transmission 835 from upstream to downstream), the second control message having a second virtual bus encoding (information may be encoded to be communicated between the link partners, [0073]), and wherein the interface circuit is to decode the second virtual bus encoding and provide a decoded control message to the endpoint circuit to cause the endpoint circuit to perform at least one operation (Decode logic 1325 includes circuitry that recognizes these instructions from their opcodes and passes the decoded instructions on in the pipeline for processing as defined by the first ISA; [0092]).

As to claim 8, Wu discloses the I/O circuit is to asynchronously communicate the control message in response to a logical state change of the endpoint circuit (The changed TS may then be forward on by the retimer, either to the upstream port ... upstream port 810 may then either loopback this same TS, with the set retimer presence bits, or may generate a fresh TS...Based on the number of retimers, the link partner devices (e.g., 805, 810) may tune the manner in which other data (e.g., SKP OSes 845a-b) are sent over the retimers; [0073]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Rakib et al. (US Pub. No. 2001/0001616), hereinafter referred to as Rakib.
As to claim 2, Wu discloses the telemetry information comprises bandwidth information of the endpoint circuit, the endpoint circuit comprising a memory device of a first media type, wherein the memory device is part of a memory expander (Device 125 includes...external device or component to be coupled to an electronic system, such as...an add-in card...a hard-drive, a storage device, a CD/DVD ROM,...a portable storage device, [0033]).
While Wu considers transmission path bandwidth, Wu does not appear to explicitly disclose the telemetry information comprises bandwidth information of the endpoint circuit.
However, in similar endeavor of managing communication links, Rakib discloses telemetry information comprises bandwidth information of the endpoint circuit (RU requests bandwidth from the CU in a management and control message, [0310]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Wu and Rakib before him or her, to modify the telemetry information of Wu to include the bandwidth request of Rakib because the bandwidth request would facilitate efficient bandwidth allocation.
The suggestion/motivation for doing so would have been to provide dynamic and sufficient bandwidth allocation (Rakib: [0033], [0512]).
Therefore, it would have been obvious to combine Wu and Rakib to obtain the invention as specified in the instant claim.



Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Birrittella et al. (US Pub. No. 2015/0222533), hereinafter referred to as Birrittella.
As to claim 9, Wu does not appear to explicitly disclose the control message comprises a control flit of a communication protocol.
However, Birrittella discloses the control message comprises a control flit of a communication protocol (flits, which are bundled in groups to form link packets that are transferred over the fabric at the Link layer, ABSTRACT).
Wu and Birrittella are analogous art because they are from the same field of endeavor, communication encoding.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Wu and Birrittella before him or her, to modify the control messaging of Wu to employ the flit architecture of Birrittella in order facilitate reliable transfers between various communication links.
The suggestion/motivation for doing so would have been to provide a reliable transmission scheme  (Birrittella: [0077]).
Therefore, it would have been obvious to combine Wu and Birrittella to obtain the invention as specified in the instant claim.

As to claim 10, Wu does not appear to explicitly disclose the control flit comprises a link layer control flit.
However, Birrittella discloses the control message comprises a control flit of a communication protocol (flits, which are bundled in groups to form link packets that are transferred over the fabric at the Link layer, ABSTRACT).
The suggestion/motivation to combine remains as indicated above.

Allowable Subject Matter
Claims 16-20 are allowed.
Claims 3-5  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. No. 2016/0085619 of Iyer et al. is pertinent to encoded flit messaging. US Pub. No. 2015/0146615 of Yu et al. is pertinent to encoding control messages.
The examiner has cited particular column, line, and/or paragraph numbers in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.  When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T OBERLY whose telephone number is (571)272-6991.  The examiner can normally be reached on M-F 800am-430pm (MT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC T OBERLY/             Primary Examiner, Art Unit 2184